DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 3, 5-7, 12 are amended and filed on 7/15/2021.
Specification and abstract were amended.
Drawing was amended.
 The amendment to claims overcome the 112 rejection in the action mailed on 4/30/2021.
Allowable Subject Matter
Claims 1-13 are allowed.
As to claim 1, a catheter tubing comprising: a tubular body, a plurality of material sections, wherein the first portion comprises a first sequence of material sections, and wherein the second portion  comprises a second sequence of material sections such that the first sequence of material sections is different than the second sequence of material sections causing a structural characteristic  of the first portion  to be different than a structural characteristic  of the second portion in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Terumo (JPH-1111468A1) is the closest prior art of record. Even though Terumo discloses a catheter tubing comprising: a tubular body, a plurality of material sections, wherein the first portion comprises a first sequence of material sections, Terumo fails to disclose wherein the second portion comprises a second sequence of material sections such that the first sequence of material sections is different than the second sequence of material sections causing a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 7/15/2021, with respect to claim 1 and the limitation “the first sequence of material sections is different than the second sequence of material sections causing a structural characteristic of the first portion to be different than a structural characteristic of the second portion.” have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783